Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION


1.	Applicant’s election of claims  1-9 pertains to group I for continuing prosecution without traverse in the communication with the Office on  08/08/2022  is acknowledged.

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status

                                           Claim Rejections - 35 USC § 103    
                                                                                                                                                                     
3. 	The following is a quotation of 35 U.S.C. 103 (post-AIA ) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4. 	 Claims 1-9 are  under 35 U.S.C. 103 as being unpatentable over Liebmann et al. .  (U.S. patent Application Publication US 2020) thereafter Liebmann 282
	With regard to claim 1, Liebmann 282 (the abstract, Fig 1 though Fig 8) discloses  all the
invention of  semiconductor device comprising:
A structure (100)including a lower tier (first tiers) of semiconductor device of the
semiconductor device (105) 	provide over the substrate in a power rail (103)  along a thickness direction of the substrate., a wiring tiers (107) provided in the substrate and positioned  over the lower tier of the semiconductor  device (105) along the thickness direction and an upper tier (Second tier) of the semiconductor device (109) provided in  the substrate and positioned over the wiring tiers along the thickness direction wherein each gate regions (129,131) may be a conductives gate all around (GAA ) structure that surrounds   one or more channel region s associated with device in respective tier( see Liebman 282 para [0033].[0035], [0039]. Claim 1, Fig 1, Fig 2, Fig 8) 
Not disclosed in Liebmann 282 is in a first interconnected line position below a stack of the device tiers , a second positioned above the stacks of the device tiers , a bottom contact that connect the first interconnect line to one or more of first  device terminals from the stacks of the device tiers and a top contact that connect the second interconnect lines to one or more terminals from the stack of the device tiers. However, these different features are merely variations of the disclosures by Liebman 282 considering that the power rail (103) (para [0033])in Liebman 282 is electrically connected to a device in the lower tier (105)(para {0033]) by way of vertical interconnect  (119)( para [0038}) and horizontal interconnect (121) (para [0038])
With regard to claim 2, 3, 4, 5, .Liebmann 282 (the abstract, Fig 1,Fig 2, Fig 8) discloses  a semiconductor device wherein the one or more first device terminals is a lower device terminal in the lower device tier.(Fig 1, Fig 2)
Or, wherein the one or more first device terminals and the one or more second device
terminals is a gate.(Fig 8)
Or, wherein the one or more second device terminals is at least one of an upper device terminal in the upper device tier and an intermediate device terminal in the one or more intermediate device tiers.(Fig 6, Fig 7. Fig 8) 
wherein, in a case that the one or more second device terminals includes the intermediate device terminal, the intermediate device terminal is laterally extended beyond a length of (1) the upper device terminal and (2) any additional intermediate device terminals from the one or more intermediate device tiers located above the intermediate device terminal to connect the top contact to the intermediate device terminal without contacting the additional intermediate device terminals nor the upper device terminal.( Fig 1 through Fig 8)
Note that claims 2-5 can be obvious over Liebmann 282 for the following rationale that the limitations as recited in claims 2-5 are duplications of part ( Sl. Regis Paper Co. v. Bemis Co., 193 USPQ 8.) or rearrangement of parts (re Japikse, 86 USPQ 70.)
With regard to claim 6,7,8,9, .Liebmann 282 (the abstract, Fig 1 through  Fig 8) discloses  a semiconductor device wherein at least one of vertically adjacent device tiers in the stack of device tiers shares a common device terminal.( Fig 1 though Fig 8)
Or, further comprising insulation material located between and electrically separating device terminals of at least one pair of vertically adjacent device tiers in the stack of device tiers.
.( Fig 1 though Fig 8)
Or, , further comprising a power rail positioned to provide power to the stack of device tiers. (the abstract, para [0007][0011][0012],  Fig 1 though Fig 8)
Or, wherein the one or more first device terminals and the one or more second device terminals is at least one of a source and drain. .( Fig 1 though Fig 8)
Note that claims 6-9 can be obvious over Liebmann 282 for the same rationale as the rejection of claims 2-5.

5.	When responding to the office action, Applicants are advised to provide the examiner with the line numbers and the page numbers in the application and/or references cited to assist the examiner to locate the appropriate paragraphs.

6.	A shortened statutory period for response to this action is set to expire 3 (three)
months and 0 (zero) day from the day of this letter. Failure to respond within the period
for response will cause the application to be abandoned (see M.P.E.P. 710.02(b)).

                                                     CONCLUSION

7.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telephone number is 571-272-1790.  The examiner can normally be reached on Monday-Friday 9:30am-6:30pm.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached at  571-272-1867.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
After July 31 2022 , the {PAIR) System is replaced by the Patent Center. Should you have questions on access to the Patent Center , contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

              /THINH T NGUYEN/              Primary Examiner, Art Unit 2897